

116 HR 8833 IH: To amend the Homeland Security Act of 2002 to extend by one year certain port of entry donation authority, and for other purposes.
U.S. House of Representatives
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8833IN THE HOUSE OF REPRESENTATIVESDecember 2, 2020Mr. Cuellar (for himself, Mr. McCaul, Mr. Hurd of Texas, Mr. Gonzalez of Texas, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to extend by one year certain port of entry donation authority, and for other purposes.1.One-year extension of certain port of entry donation authoritySubparagraph (A) of section 482(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 301a(b)(4)) is amended by striking 4 and inserting 5.